TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00491-CR



                                    Anthony Puckett, Appellant

                                                   v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
         NO. 2024076, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Anthony Puckett seeks to appeal from a judgment of conviction for aggravated

assault. The trial court has certified that Puckett waived his right of appeal. The appeal is dismissed.

See Tex. R. App. P. 25.2(d).




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Chief Justice Law, Justices Kidd and Patterson

Dismissed

Filed: August 29, 2003

Do Not Publish